
	
		I
		112th CONGRESS
		2d Session
		H. R. 6401
		IN THE HOUSE OF REPRESENTATIVES
		
			September 13, 2012
			Mr. Meehan (for
			 himself, Mr. Loebsack,
			 Mr. Bucshon, and
			 Mr. Bilirakis) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To require the Secretary of Labor to carry out a pilot
		  program on providing veterans with access at One-Stop Centers to Internet
		  websites to facilitate online job searches, and for other
		  purposes.
	
	
		1.Pilot program on providing
			 veterans with access at One-Stop Centers to Internet websites to facilitate
			 online job searches
			(a)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Secretary of Labor shall commence a pilot program to assess the
			 feasibility and advisability of providing veterans seeking employment with
			 access to computing facilities to facilitate the access of such veterans to
			 Internet websites that—
				(1)match such
			 veterans with available jobs based on the skills the veterans acquired as
			 members of the Armed Forces; and
				(2)allow employers to
			 post information about available jobs.
				(b)DurationThe
			 pilot program required by subsection (a) shall be carried out during the
			 one-year period beginning on the date on which the Secretary commences the
			 pilot program.
			(c)LocationsThe
			 pilot program shall be carried out at such one-stop centers and such other
			 locations as the Secretary of Labor considers appropriate for purposes of the
			 pilot program.
			(d)Assistance with
			 use of Internet websites
				(1)In
			 generalUnder the pilot program, the Secretary of Labor shall
			 provide each veteran using computing facilities made available under the pilot
			 program with assistance in using such facilities to find employment via
			 Internet websites described in subsection (a).
				(2)Disabled
			 veterans' outreach program specialists and local veterans' employment
			 representativesEach State that employs a disabled veterans'
			 outreach program specialist under section 4103A of title 38, United States
			 Code, or a local veterans' employment representative under section 4104 of such
			 title shall make such employees available to the Secretary of Labor for
			 purposes of providing assistance under paragraph (1).
				(e)ReportNot
			 later than 455 days after the date of the enactment of this Act, the Secretary
			 of Labor shall submit to the Committee on Veterans’ Affairs and the Committee
			 on Health, Education, Labor, and Pensions of the Senate and the Committee on
			 Veterans’ Affairs and the Committee on Education and the Workforce of the House
			 of Representatives a report on the pilot program that includes the findings of
			 the Secretary with respect to the feasibility and advisability of providing
			 computing facilities as described in subsection (a) with assistance as
			 described in subsection (d) at all one-stop centers.
			(f)FundingAmounts
			 made available to the Secretary of Labor to make grants or contracts under
			 section 4102A(b)(5) of title 38, United States Code, shall be available to the
			 Secretary to carry out the pilot program required by subsection (a).
			(g)One-Stop center
			 definedIn this section, the term one-stop center
			 means a center described in section 134(c) of the Workforce Investment Act of
			 1998 (29 U.S.C. 2864(c)).
			2.Repeal of
			 requirement for annual report by Secretary of Veterans Affairs on use of
			 authorities to enhance retention of experienced nurses
			(a)In
			 generalSection 7324 of title 38, United States Code, is hereby
			 repealed.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 73 of
			 such title is amended by striking the item relating to section 7324.
			
